                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA

 ROBBIN E BLYTHE                                               CIVIL ACTION

 VERSUS                                                        CASE NO. 17-5184

 OFFSHORE SERVICE VESSELS, L.L.C., et al.                      SECTION: “G” (4)

                                       ORDER AND REASONS

       Pending before this Court is Defendant Massy Machinery Ltd.’s (“Massy”) “Motion to

Dismiss.” 1 In this litigation, Plaintiff Robbin Blythe (“Plaintiff”) alleges that Defendants

Louisiana Machinery Company, LLC (“Louisiana Machinery”), Offshore Service Vessels, L.L.C.

(“OSV”), Caterpillar Inc. (“Caterpillar”), and Massy are liable for injuries he incurred from a fire

while working aboard the vessel AHTS EDISON CHOUEST.2 Accordingly, Plaintiff brings this

action pursuant to the Jones Act,3 general maritime law, and the tort laws of Trinidad and Tobago.4

In the instant motion, Massy argues that the Court lacks personal jurisdiction over it because it is

a Trinidad and Tobago corporation and does not have sufficient minimum contacts with the state

of Louisiana.5 In opposition, Plaintiff contends that the Court has personal jurisdiction over Massy

because Massy has sufficient contacts with Louisiana. 6 Having considered the motion, the

memoranda in support and opposition, and the applicable law, the Court will grant the motion.


       1
           Rec. Doc. 44.
       2
           Rec. Doc. 43 at 1–2.
       3
           46 U.S.C.A. §30104
       4
           Rec. Doc. 1 at 1.
       5
           Rec. Doc. 44-1.
       6
           Rec. Doc. 56.


                                                 1
                                                    I. Background

A.     Factual Background

       Plaintiff, a citizen and resident of Panama, alleges that on January 21, 2015, he suffered

injuries, specifically post-traumatic stress disorder, as the result of being trapped aboard the vessel

AHTS EDISON CHOEST while a fire occurred in the engine room.7 Plaintiff alleges that at the

time, he was employed as a “seaman” for OSV, a Louisiana company that owned and operated the

vessel. 8 Plaintiff alleges that when the fire occurred, the vessel was located off the coast of

Trinidad and Tobago. 9 Plaintiff alleges that inspections and/or engine work that Massy, a

corporation organized under the laws of Trinidad, performed in August 2014, December 2014, and

January 2015, caused or contributed to his alleged injuries.10

B.     Procedural Background

       Plaintiff filed a complaint in this Court on May 24, 2017, bringing claims solely against

OSV under the Jones Act and general maritime law.11 Plaintiff then filed a supplemental and

amended complaint on April 16, 2018, with leave of Court, adding claims against Caterpillar,

Louisiana Machinery, and Massy under general maritime law and under the laws of Trinidad and

Tobago.12




       7
            Rec. Doc. 1 at 1–2
       8
            Id.
       9
            Id.
       10
            Rec. Doc. 16, at ¶¶ 32-35, 37 and 40.
       11
            Rec. Doc. 1.
       12
            Rec. Doc. 16.


                                                         2
       On June 13, 2018, Defendant Caterpillar filed a motion to dismiss Plaintiff’s general

maritime law claims against Caterpillar.13 On July 13, 2018, Defendant Louisiana Machinery filed

a similar motion to dismiss Plaintiff’s general maritime law claims against Louisiana Machinery.14

On August 29, 2018, the Court granted both motions to dismiss, dismissing Plaintiff’s general

maritime law claims against Caterpillar and Louisiana Machinery, but reserving all remaining

claims arising under the laws of Trinidad and Tobago.15

       On March 19, 2019, Defendant Louisiana Machinery filed a motion for summary

judgment, arguing that Plaintiff cannot prove that the laws of Trinidad and Tobago apply, thus the

remaining claims based on these laws should be dismissed.16 On April 29, 2019, the Court denied

the motion, finding a dispute of material fact regarding the shipowner’s base of operations.17

       On April 1, 2019, Massy filed the instant motion, arguing that it does not have sufficient

minimum contacts with Louisiana to establish personal jurisdiction.18 On April 16, 2019, Plaintiff

filed an opposition.19 On April 25, 2019, with leave of Court, Massy filed a reply to Plaintiff’s

opposition.20 On April 29, 2019, with leave of Court, Plaintiff filed a sur-reply to Massy’s reply.21



       13
            Rec. Doc. 25.
       14
            Rec. Doc. 30.
       15
            Rec. Doc. 34.
       16
            Rec. Doc. 43.
       17
            Rec. Doc. 69.
       18
            Rec. Doc. 44.
       19
            Rec. Docs. 56.
       20
            Rec. Doc. 68.
       21
            Rec. Docs. 71.


                                                 3
                                             II. Parties’ Arguments

A.     Massy’s Arguments in Support of the Motion to Dismiss

       In the instant motion, Massy argues that it is not subject to personal jurisdiction in

Louisiana and therefore, the claims against Massy should be dismissed pursuant to Rule 12(b)(2)

of the Federal Rules of Civil Procedure.22 Massy first argues that it has insufficient contacts with

Louisiana to support the exercise of general jurisdiction. 23 Massy next argues that it has

insufficient contacts with Louisiana to support the exercise of specific jurisdiction.24 Massy argues

that merely contracting with a company in Louisiana is not enough to show that Massy availed

itself of the benefits and protections of Louisiana to support a finding of specific jurisdiction.25

Lastly and in the alternative, Massy argues that Plaintiff’s general maritime claims against it should

be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure because the claims

are untimely and barred by the applicable statute of limitations.26

       Massy first argues that it has insufficient contacts with Louisiana to support the exercise

of general jurisdiction.27 Massy argues that Plaintiff must show that Massy has continuous and

systematic contacts with Louisiana to satisfy the constitutional requirements of due process. 28

Massy contends that this is a difficult burden to meet because even “repeated contacts with forum


       22
            Rec. Doc. 44-1 at 1.
       23
            Id. at 5.
       24
            Id. at 7.
       25
            Id. at 11.
       26
            Id. at 2.
       27
            Rec. Doc. 44-1 at 6.
       28
            Id. (citing Luv n’ Care, Ltd., v. Insta-Mix, Inc., 438 F.3d 465, 469 (5th Cir. 2006)).


                                                           4
residents by a foreign defendant may not constitute the requisite substantial, continuous and

systematic contacts required for a finding of general jurisdiction.”29 Massy asserts that because it

does not maintain any offices, employees, agents, or places of business in Louisiana, it therefore

does not have sufficient business contacts with Louisiana to support the exercise of general

jurisdiction.30

        Massy next argues that it has insufficient contacts with Louisiana to support the exercise

of specific jurisdiction.31 Massy argues that to establish specific jurisdiction, Plaintiff must show

that sufficient contacts exist between Massy, Louisiana, and the instant controversy. 32 Massy

asserts that the Court must determine whether those contacts support a finding that Massy

purposefully availed itself of the benefits and protections of Louisiana law.33 Massy argues that

the only possible connection Massy has with Louisiana is its agreement with Louisiana Machinery,

a Louisiana company; Massy contends this agreement on its own is insufficient to support a finding

that Massy purposefully availed itself of the protection and benefits of Louisiana.34 Massy argues

that in the Fifth Circuit, merely contracting with a resident of a forum is insufficient to establish

jurisdiction over a nonresident.35 Further, Massy argues, the contract called for service in Trinidad



        29
             Id. at 6 (citing Johnston v. Multidata Systems Int’l Corp., 523 F.3d 602, 609 (5th Cir. 2008)).
        30
             Id. at 7 (citing Rec. Doc. 44-2).
        31
             Id.
        32
             Id. at 8.
        33
             Id.
        34
             Rec. Doc. 44-1 at 9.
        35
          Id. at 9–10 (citing Hydrokinetics, Inc. v. Alaska Mechanical, Inc., 700 F.2d 1026 (5th Cir. 1983); Holt
Oil & Gas Corp., 801 F.2d at 777).


                                                            5
and Tobago and Massy did not even travel to Louisiana to sign the agreement.36

       In the alternative, Massy argues that Plaintiff’s general maritime claims against it should

be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure because the claims

are untimely and barred by the applicable statute of limitations.37 Massy argues that this Court has

already dismissed Plaintiff’s general maritime law claims against Caterpillar and Louisiana

Machinery. 38 Massy adopts and incorporates all arguments of Caterpillar as expressed in its

Motion to Dismiss39 pursuant to Federal Rule of Civil Procedure 10(c).40

B.     Plaintiff’s Arguments in Opposition to the Motion to Dismiss

       In response, Plaintiff argues that this Court can exercise personal jurisdiction over Massy

because Massy purposefully availed itself of the protections of the laws of Louisiana by

contracting with Louisiana Machinery.41 Plaintiff contends that by contracting with a Louisiana

company, Massy contemplated interaction with Louisiana, which provides sufficient contact such

that Massy could reasonably expect they would be haled into court in Louisiana.42 Lastly, Plaintiff

argues that exercising jurisdiction over Massy does not offend the traditional notions of fair play




       36
            Id. at 10-11.
       37
            Id. at 2.
       38
            Id. (citing Rec. Docs. 25, 30, 32, and 34).
       39
            Rec. Doc. 25.
       40
            Rec. Doc. 44-1 at 11.
       41
            Rec. Doc. 56 at 1.
       42
            Rec. Doc. 56 at 1.


                                                          6
and substantial justice.43 Plaintiff concedes that this Court does not have general jurisdiction over

Massy and therefore only addresses specific jurisdiction.44

        Plaintiff argues that in analyzing jurisdiction, courts consider whether the defendant

derived benefit from his interstate activities and whether is was foreseeable that defendant would

be haled into court in the forum state.45 Plaintiff asserts that physical presence in the state is not

required for a court to assert specific jurisdiction over a defendant. 46 Rather, if defendant directs

his activities to the forum state, that is sufficient to establish jurisdiction.47 Here, Plaintiff argues

that while Massy’s alleged negligent acts in servicing the engine equipment occurred outside of

Louisiana, it was foreseeable that the injury would be felt in Louisiana because the AHTS EDISON

CHOUEST is owned and operated by a Louisiana company.48 Plaintiff alleges that “Massy knew

that the AHTS EDISON CHOUEST was owned and operated by a Louisiana company and would

return to its port there.”49 Plaintiff argues it was therefore foreseeable that negligent work on the

engine equipment would harm Louisiana property or citizens.50 Therefore, Plaintiff argues that his

injuries arise directly from Massy’s Louisiana contacts.51



        43
             Id.
        44
             Id. at 6.
        45
             Id. at 7 (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 473–74 (2010)).
        46
             Id. at 8 (citing Burger King, 471 U.S. at 476).
        47
             Id. at 7–8 (citing Travelers Health Assn. v. Virginia, 339 U.S. 643, 647 (1950)).
        48
             Id. at 8.
        49
             Id. (citing Rec. Doc. 56-3).
        50
             Rec. Doc. 56 at 9.
        51
             Id.


                                                               7
       Plaintiff further argues that Massy purposefully availed itself by deriving economic benefit

from its contract with Louisiana Machinery, a Louisiana company.52 Plaintiff argues that the fact

that Massy did not physically enter the forum state does not mean it can avoid jurisdiction.53

Therefore, Plaintiff argues he has “made a prima facie showing of specific jurisdiction by alleging

facts which demonstrate that (1) Massy has minimum contacts with Louisiana via its contract to

do business with Louisiana Machinery in Trinidad and Tobago and purposely availed itself of

those privileges and (2) his cause of action arises out of or results from Massy’s Louisiana-related

contracts; i.e. its business operations with Louisiana Machinery.”54

       Finally, Plaintiff does not oppose the dismissal of his general maritime law claims against

Massy arising under the laws of the United States, but does explicitly reserve and maintain all

causes of action against Massy that arise under the laws of Trinidad and Tobago, and which

Plaintiff argues were timely filed pursuant to the laws of Trinidad and Tobago.55

C.     Massy’s Arguments in Further Support to the Motion to Dismiss

       In reply, Massy argues that it has not purposefully availed itself of the benefits and

protections of Louisiana law and that Plaintiff’s cause of action does not arise out of any contacts

Massy has with Louisiana.56 Lastly, Massy argues that even if Plaintiff were able to meet his




       52
            Id. at 9–10.
       53
            Id. at 10.
       54
            Id. at 11.
       55
            Id. (citing Rec. Doc. 56-4).
       56
            Rec. Doc. 68 at 1–6.


                                                 8
burden of proving its prima facie case, exercising personal jurisdiction over Massy would offend

traditional notions of fair play and substantial justice.57

        First, Massy argues that it has not purposefully availed itself of the benefits and protections

of Louisiana law. 58 Massy reiterates that merely contracting with a resident in the forum is

insufficient to establish jurisdiction.59 Massy asserts that its only relevant contact to Louisiana is

its agreement with Louisiana Machinery, it does not have a contract with Plaintiff and that all

obligations under the agreement were performed in Trinidad and Tobago. 60 Therefore, Massy

argues it only purposefully availed itself of the protections of the laws of Trinidad and Tobago,

and could only foresee being haled into court in Trinidad and Tobago, not Louisiana.61

        Second, Massy argues that Plaintiff’s cause of action does not arise out of any contacts

Massy has with Louisiana.62 Massy reiterates that its agreement with Louisiana Machinery is a

Trinidad-related contact. 63 Massy contends that “the agreement was finalized in Trinidad and

Tobago, the agreement is governed by the laws of Trinidad and Tobago, and all of the work

performed pursuant to the agreement was performed in Trinidad and Tobago.”64 Further, Massy




        57
             Id. at 6.
        58
             Id. at 1.
        59
             Id. at 2.
        60
             Id. (citing Rec. Doc. 44-2, at p. 3, ¶ 25, p. 6, ¶ 1.4.5, p. 7, ¶3.1, and p. 8, ¶ 4.3.6).
        61
             Id. at 3.
        62
             Id.
        63
             Rec. Doc. 68 at 3.
        64
             Id. (citing Rec. Doc. 44-2, at p. 3, ¶¶ 25-28, p. 6, ¶ 1.4.5, p. 7, ¶3.1, p. 8, ¶ 4.3.6, and p. 13, ¶ 6.6).


                                                               9
argues that the Complaint contains no allegations that his cause of action against Massy arises out

of any alleged contacts with Louisiana.65

        Third, Massy argues that even if Plaintiff were able to meet his burden of proving a prima

facie case, exercising personal jurisdiction over Massy would offend traditional notions of fair

play and substantial justice.66 Massy asserts that to determine whether personal jurisdiction would

be fair and reasonable, courts consider “(1) the burden on the nonresident defendant, (2) the forum

state’s interests, (3) the plaintiff’s interest in securing relief, (4) the interest of the interstate judicial

system in the efficient administration of justice, and (5) the shared interest of the several states in

furthering fundamental social policies.”67 Massy contends the burden of having to defend itself in

Louisiana from Trinidad and Tobago is great.68 Massy also argues that Trinidad has a greater

interest in the dispute than Louisiana because, among other reasons, Trinidad is where the

agreement was finalized and performed. 69 Moreover, Massy notes that the alleged negligent

repairs at the heart of this dispute were performed in Trinidad.70 Conversely, “Louisiana’s only

interest in this case emanates from the fact that other defendants, not even plaintiff, are Louisiana

citizens.”71 Therefore, Massy argues that if Plaintiff can make a prima facie case for exercising




        65
             Id. at 3 (citing Rec. Docs. 1 and 16).
        66
             Id. at 6.
        67
             Id. (citing Luv N' Care, Ltd., 438 F.3d at 473.
        68
             Id.
        69
             Rec. Doc. 68 at 7.
        70
             Rec. Doc. 68 at 7.
        71
             Id.


                                                           10
personal jurisdiction, and the Court should decline to exercise personal jurisdiction over Massy

because doing so would offend traditional notions of fair play and substantial justice.72

D.     Plaintiff’s Arguments in Further Support of the Motion for Summary Judgment

       In reply, Plaintiff argues that Massy has sufficient contacts with Louisiana arising out of

Plaintiff’s cause of action and that the Court’s exercise of personal jurisdiction is fair and

reasonable.73 Plaintiff asserts that a case relied upon by Massy, Holt Oil & Gas Corp. v. Harvey,

is distinguishable because the contract there was a single one-time purchase agreement of an

airplane, whereas here the contract is a continuous agreement to provide service.74 Plaintiff argues

that Massy benefited economically from its contract with Louisiana Machinery through it indirect

services provided to Louisiana residents.75 Plaintiff contends that “Massy misinterprets Plaintiff’s

choice-of-law and choice-of forum arguments.”76 Lastly, Plaintiff argues that it is fair for this

Court to exercise personal jurisdiction over Massy. 77 Plaintiff argues that Massy has already

retained local counsel and that Louisiana has a strong interest in this dispute because it involves

Louisiana companies.78




       72
            Id. at 7–8.
       73
            Rec. Doc. 71 at 1.
       74
            Id. at 1–2.
       75
            Id. at 2.
       76
            Id.
       77
            Id. at 3.
       78
            Rec. Doc. 71 at 3.


                                                11
                                                III. Legal Standard

        Federal Rule of Civil Procedure 12(b)(2) provides for dismissal of a plaintiff’s claims if

there is a lack of personal jurisdiction over a defendant.79 The party seeking to invoke the power

of the Court “bears the burden of establishing jurisdiction, but need only present prima facie

evidence.”80 In determining whether a prima facie case exists, “[t]he court shall accept as true that

party’s uncontroverted allegations (so long as the allegations are not merely conclusory) and

resolve all factual conflicts in favor of the party seeking to invoke the court’s jurisdiction.”81

        In cases arising under federal question jurisdiction, unless otherwise provided by federal

law, the exercise of personal jurisdiction over a nonresident defendant must comport with (1) the

forum state’s long-arm statute and (2) the Due Process Clause of the Fourteenth Amendment.82

“Federal Rule of Civil Procedure 4(k)(1)(A) confers personal jurisdiction over any defendant who

would be subject to personal jurisdiction under the long-arm statute of the state in which the district

court sits.”83 “The limits of the Louisiana long-arm statute are coextensive with constitutional due

process limits.”84 Therefore, the relevant inquiry here is whether subjecting a defendant to suit in

Louisiana would be consistent with the Due Process Clause of the Fourteenth Amendment.




        79
           See Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999); Companion Property and Cas. Ins. Co.
v. Palermo, 723 F.3d 557, 559 (5th Cir. 2013).
        80
             Revell v. Lidov, 317 F.3d 467, 469 (5th Cir. 2002) (citations omitted).
         81
            Central Freight Lines Inc. v. APA Transp. Corp., 322 F.3d 376, 380 (5th Cir. 2003) (citing Alpine View
Co. v. Atlas Copco A.B ., 205 F.3d 208, 214 (5th Cir. 2000)).
        82
             Omni Capital Int'l v. Rudolf Wolff & Co., 484 U.S. 97, 104-05 (1987)).
        83
             ITL Int'l, Inc. v. Constenla, S.A., 669 F.3d 493, 497 (5th Cir. 2012).
        84
             See Jackson v. Tanfoglio Giuseppe, SRL, 615 F.3d 579, 584 (5th Cir. 2010).


                                                            12
        A court may exercise jurisdiction over a nonresident on the basis of specific or general

jurisdiction.85 Specific jurisdiction requires a plaintiff to demonstrate that: “(1) there are sufficient

(i.e., not random, fortuitous, or attenuated) pre-litigation connections between the non-resident

defendant and the forum; (2) the connection has been purposefully established by the defendant;

and (3) the plaintiff’s cause of action arises out of or is related to the defendant's forum contacts.”86

If a plaintiff makes such a showing, the defendant can still defeat the exercise of specific

jurisdiction by showing that it would nevertheless fail the fairness test. 87 General jurisdiction

requires a showing of “substantial, continuous, and systematic” contacts between a non-resident

defendant and a forum.88 “The continuous and systematic contacts test is a difficult one to meet,

requiring extensive contacts between a defendant and a forum.”89

        A district court has “considerable procedural leeway” on how it resolves a pretrial motion

to dismiss for lack of personal jurisdiction.90 The district court “may determine the motion on the

basis of affidavits alone; or it may permit discovery in aid of the motion; or it may conduct an

evidentiary hearing on the merits of the motion.”91 When a district court does not conduct an




        85
             Pervasive Software, Inc. v. Lexware GmbH & Co. Kg., 688 F.3d 214, 221 (5th Cir. 2012)
        86
             Id.
        87
             Id. at 221–22.
        88
           Johnston, 523 F.3d at 609 (5th Cir. 2008) (citing Helicópteros Nacionales de Colombia, S.A. v. Hall, 466
U.S. 408, 414-19 (1984)).
        89
             Id. (citing Submersible Sys., Inc. v. Perforadora Cent., S.A., 249 F.3d 413, 419 (5th Cir. 2001)).
        90
             Marine Midland Bank, N.A. v. Miller, 664 F.2d 899, 904 (5th Cir.1981).
        91
             Marine Midland Bank, N.A, 664 F.2d at 904.


                                                           13
evidentiary hearing, “the party seeking to assert jurisdiction is required only to present sufficient

facts to make out a prima facie case supporting jurisdiction.”92

         The Fifth Circuit has articulated a three-step personal jurisdiction inquiry: “(1) whether the

defendant . . . purposely directed its activities toward the forum state or purposely availed itself of

the privileges of conducting activities there; (2) whether the plaintiff's cause of action arises out of

or results from the defendant's forum-related contacts; and (3) whether the exercise of personal

jurisdiction is fair and reasonable.”93 “Specific jurisdiction focuses on the relationship among the

defendant, the forum, and the litigation.”94 “Even where a defendant has no physical presence in

the forum state, a single purposeful contact is sufficient to confer personal jurisdiction if the cause

of action arises from the contact.” 95 This Court may exercise specific jurisdiction over a

nonresident corporation when the corporation (1) “has purposefully directed its activities” at the

forum and (2) “the litigation results from alleged injuries that arise out of or relate to those

activities.”96 If a plaintiff makes a prima facie showing on these two points, then “the burden shifts

to [the defendant] to show that exercising jurisdiction would be unfair or unreasonable.”97




         92
             Central Freight Lines Inc., 322 F.3d at 380 (citing Alpine View Co., 205 F.3d at 214); see also Data
Disc., Inc. v. Sys. Tech. Assoc., Inc., 557 F.2d 1280, 1285 (5th Cir. 1977).
         93
              Luv N' Care, Ltd., 438 F.3d at 469.
         94
            Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 429 (5th Cir. 2014). (quoting Walden v. Fiore, 134 S.
Ct. 1115, 1121 (2014)).
         95
              Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310 F.3d 374, 379 (5th Cir. 2002).
         96
              Quick Techs., Inc. v. Sage Grp. PLC, 313 F.3d 338, 344 (5th Cir.2002).
         97
              Monkton, 768 F.3d at 433 (citations omitted).


                                                          14
         The Fifth Circuit has consistently held that “merely contracting with a resident of the forum

state is insufficient to subject the nonresident to the forum’s jurisdiction.” 98 The Court must

analyze the contract to determine whether the “defendant purposely established minimum contacts

within the forum.” 99 The Fifth Circuit has “recogniz[ed] that a contract is ordinarily but an

intermediate step serving to tie up prior negotiations and future consequences which themselves

are the real object of the business transaction” and instructs that “[t]he factors of prior negotiations

and contemplated future consequences, along with the terms of the contract and the parties’ actual

course of dealing must be evaluated in determining whether the defendant purposefully established

minimum contacts within the forum.”100 When considering the communications that preceded

contract formation, courts should also assess whether the contract envisioned “continuing

obligations and wide-reaching contacts” between the defendant and the forum state.                                   101



Additionally, courts find the “place of contracting” relevant and give “weighty consideration” to

where the performance under the contract was due. 102 Lastly, a choice-of-law provision in a

contract is considered a significant factor.103



         98
           Holt Oil & Gas Corp., 801 F.2d at 778; see also Freudensprung v. Offshore Technical Servs., Inc., 379
F.3d 327, 344 (5th Cir. 2004); Colwell Realty Inv., Inc. v. Triple T Inns of Ariz., Inc., 785 F.2d 1330, 1334 (5th Cir.
1986); Stuart v. Spademan, 772 F.2d 1185, 1192-93 (5th Cir. 1985).
         99
               Electrosource, Inc. v. Horizon Battery Technologies, Ltd., 176 F.3d 867, 872 (5th Cir. 1999).
         100
               Id.
         101
               Stuart, 772 F.2d at 1194.
         102
            Command–Aire Corp. v. Ontario Mechanical Sales and Serv., Inc., 963 F.2d 90, 94 (5th Cir. 1992); see
also Holt Oil & Gas Corp., 801 F.2d at 778 (emphasizing the importance of the location where material
performance of the contract occurs).

           See Burger King Corp., 471 U.S. at 481–82 (observing that in evaluating personal jurisdiction, “the
         103

Court of Appeals gave insufficient weight to provisions in the various franchise documents providing that all
disputes would be governed by Florida law”); Brammer Eng'g, Inc. v. E. Wright Mountain Ltd. P'ship, 307 F. App’x

                                                            15
                                                   IV. Analysis

        Plaintiff concedes that this Court does not have general jurisdiction over Massy. 104

Therefore, the Court will only consider whether it has specific jurisdiction over Massy.

        Massy argues that it is not subject to specific jurisdiction in Louisiana because Plaintiff

does not prove that Massy has sufficient contacts with the state of Louisiana.105 A court may

exercise specific jurisdiction over a nonresident defendant if the defendant “purposely directed its

activity at the forum state” and if the civil action arises from or is related to that activity. 106 “[I]t

is essential in each case that there be some act by which the defendant purposefully avails itself of

the privilege of conducting activities within the forum State, thus invoking the benefits and

protections of its laws.”107 “This ‘purposeful availment’ requirement ensures that a defendant will

not be haled into a jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or ‘attenuated’ contacts,

or of the ‘unilateral activity of another party or a third person.’”108 The Fifth Circuit has articulated

a three-step personal jurisdiction inquiry: “(1) whether the defendant . . . purposely directed its

activities toward the forum state or purposely availed itself of the privileges of conducting

activities there; (2) whether the plaintiff's cause of action arises out of or results from the

defendant’s forum-related contacts; and (3) whether the exercise of personal jurisdiction is fair and



845, 848 (5th Cir. 2009); Holt Oil & Gas Corp., 801 F.2d at 778; Hydrokinetics, Inc., 700 F.2d at 1031.
        104
              Rec. Doc. 56 at 6.
        105
              Rec. Doc. 44-1 at 1.
        106
              Central Freight Lines Inc., 322 F.3d at 380 (quoting Burger King Corp., 471 U.S. at 462).
        107
               Hanson v. Denckla, 357 U.S. 235, 253 (1958).
        108
          Burger King, 471 U.S. at 475, (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774 (1984);
World–Wide Volkswagen, 444 U.S. at 299; Helicópteros Nacionales de Colombia, S.A., 466 U.S. at 417).


                                                         16
reasonable.”109 Plaintiff argues that Massy has minimum contacts with Louisiana via its contract

with Louisiana Machinery.110 Therefore, the Court must determine whether Massy’s contract with

a Louisiana company is sufficient for the exercise of specific jurisdiction over Massy in this case.

        Plaintiff does not dispute that Massy does not have a physical presence in Louisiana. It is

a Trinidad and Tobago corporation that does not have an office, place of business, employees or

agents in Louisiana. 111 Massy’s only contact with Louisiana is a Co-Operation Agreement

between it and Louisiana Machinery to provide service; the agreement was neither signed in

Louisiana nor called for performance in Louisiana. 112 This limited contact is insufficient to

support an exercise of specific jurisdiction.113 The Fifth Circuit has repeatedly found that “merely

contracting with a resident of the forum state is insufficient to subject the nonresident to the

forum’s jurisdiction.”114

        “[A]n individual’s contract with an out-of-state party alone [cannot] automatically

establish sufficient minimum contacts in the other party’s home forum.”115 “The [Supreme] Court

long ago rejected the notion that personal jurisdiction might turn on ‘mechanical’ tests, or on



        109
              Luv N' Care, Ltd., 438 F.3d at 469.
        110
              Rec. Doc. 56 at 11.
        111
              Rec. Doc. 44-2.
        112
              Rec. Docs. 44-1 at 9, 68 at 2-3.
        113
            See Pervasive Software, Inc., 688 F.3d at 220 (finding that a defendant did not make minimum contacts
with a forum or purposefully avail itself of the protections and benefits of that forum’s laws by merely forming a
contract).
        114
              Holt Oil & Gas Corp., 801 F.2d at 778; see also Colwell Realty, 785 F.2d at 1334; Stuart, 772 F.2d at
1192–93.
        115
              Burger King, 471 U.S. at 478, 105 S.Ct. 2174.


                                                          17
‘conceptualistic . . . theories of the place of contracting or of performance.’ Instead, [the Supreme

Court has] emphasized the need for a ‘highly realistic’ approach that recognizes that a ‘contract’

is ‘ordinarily but an intermediate step serving to tie up prior business negotiations with future

consequences which themselves are the real object of the business transaction.’ It is these factors—

prior negotiations and contemplated future consequences, along with the terms of the contract and

the parties’ actual course of dealing—that must be evaluated in determining whether the defendant

purposefully established minimum contacts within the forum.”116

        The record does not reference any “prior negotiations” between Massy and Louisiana

Machinery, but Massy alleges in the declaration of Massy’s Director, Ricky Maharaj, that Massy

did not travel to Louisiana to finalize this agreement; rather it was finalized in Trinidad and

Tobago.117 Thus, the Co-Operation Agreement was not “an intermediate step serving to tie up

prior business negotiations” by the parties in Louisiana.118 Further, the service contract here did

not envision “continuing and wide-reaching contacts” between the parties in Louisiana.119 In fact,

performance of the contract was centered in Trinidad and Tobago, not Louisiana. Maharaj states

that all obligations established by the agreement were performed in Trinidad and Tobago, all work

and preparation for performance took place in Trinidad and Tobago, and all work Massy performed

on the AHTS EDION CHOUEST’s engine equipment were performed while the vessel was in




         116
             Burger King Corp., 471 U.S. at 478–79 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 319
(1945); Hoopeston Canning Co. v. Cullen, 318 U.S. 313, 316, 316–17 (1943)).
        117
              Rec. Doc. 44-2 at 3.
        118
              Burger King Corp., 471 U.S. at 479 (citing Hoopeston Canning Co., 318 U.S. at 317).
        119
              Burger King Corp., 471 U.S. at 480.


                                                        18
Trinidad and Tobago.120 Furthermore, Maharaj declares that the Co-Operation Agreement at issue

between Massy and Louisiana Machinery contains a choice-of-law provision providing that the

agreement “shall be governed by the laws of the Republic of Trinidad and Tobago.” 121 As noted

above, a court should consider a choice-of-law provision in its analysis of personal jurisdiction.122

        Despite this dearth of contacts, Plaintiff argues that by contracting with a Louisiana

company, Massy contemplated interaction with Louisiana and derived a benefit from that

contact.123 This argument is unavailing.

        Plaintiff argues that because “Massy knew that the AHTS EDISON CHOUEST was owned

and operated by a Louisiana company and would return to its port there” exercising personal

jurisdiction is appropriate.124 The Fifth Circuit has held that even if a means of transportation is

home-based in the forum, it may still be insufficient to support the exercise of jurisdiction in that

forum. For example, in Growden v. Ed Bowlin and Associates Inc., the Fifth Circuit held that the

defendant, a Georgia corporation that resold used airplanes, had insufficient contacts with

Louisiana.125 The plaintiff in that case argued, in part, that the defendant had sufficient contacts




        120
              Rec. Doc. 44-2 at 3.
        121
              Id.
        122
            See Burger King Corp., 471 U.S. at 481–82 (observing that in evaluating personal jurisdiction, “the
Court of Appeals gave insufficient weight to provisions in the various franchise documents providing that all
disputes would be governed by Florida law”); Brammer Eng'g, Inc., 307 F. App’x at 848; Holt Oil & Gas Corp.,
801 F.2d at 778; Hydrokinetics, Inc. v. Alaska Mech., Inc., 700 F.2d 1026, 1031 (5th Cir. 1983).
        123
              Rec. Doc. 56 at 1.
        124
              Rec. Doc. 56 at 8 (citing Rec. Doc. 56-3).
        125
              733 F.2d 1149 (5th Cir. 1984).


                                                           19
because it “knew the plane would be home-based in Louisiana.” 126 The Court held that the

defendant’s “knowledge that the plane would be home-based in Louisiana is [] insufficient to

support the exercise of jurisdiction” because “the mobility of a plane would preclude any certain

knowledge that the plane would only be used in Louisiana.”127 Relatedly, in Charia v. Cigarette

Racing Team, Inc., the Fifth Circuit found no jurisdiction over the defendant, a nonresident boat

builder, even though defendant knew that the boat’s home port would be in Louisiana.128

       Plaintiff has not met his burden of establishing a prima facie case that Massy has the

requisite minimum contacts with Louisiana for the Court to exercise personal jurisdiction over

Massy. Accepting as true the facts alleged by Plaintiff, all of Massy’s contacts giving rise to

Plaintiff’s claim took place in Trinidad and Tobago, not Louisiana. Therefore, Plaintiff does not

make out a prima facie case that “defendant purposely established minimum contacts within the

forum.”129

       Finally, the Court notes that Plaintiff has not requested any additional jurisdictional

discovery to aid in consideration of this motion. Accordingly, because Plaintiff has not established

that Massy has minimum contacts with Louisiana, the Court concludes that it does not have

personal jurisdiction over Massy, and it need not evaluate whether exercising personal jurisdiction

over Massy would “offend traditional notions of fair play and substantial justice.”130



       126
             Id. at 1151.
       127
             Id. at 1152.
       128
             583 F.2d 184, 188 (5th Cir. 1978).
       129
             Electrosource, Inc., 176 F.3d at 872.
       130
             Central Freight Lines Inc., 322 F.3d at 381(quoting Mink, 190 F.3d at 336).


                                                        20
                                           V. Conclusion

       As discussed above, for the Court to exercise personal jurisdiction, the nonresident

defendant must have established “minimum contacts” with the forum state and the Court’s exercise

of personal jurisdiction cannot “offend traditional notions of fair play and substantial justice.” In

this case, Plaintiff has not presented sufficient facts to make out a prima facie case supporting that

Massy has the requisite minimum contacts for the Court to exercise personal jurisdiction over

Massy. Because the Court does not have personal jurisdiction over Massy, the Court will not reach

the Rule 12(b)(6) arguments raised in the instant motion.

       Accordingly,

       IT IS HEREBY ORDERED that the Motion to Dismiss131 filed by Massy Machinery

Ltd. is GRANTED and Plaintiff’s claims against Massy are DISMISSED WITHOUT

PREJUDICE for lack of personal jurisdiction.

       NEW ORLEANS, LOUISIANA, this 30th
                                    ____ day of September, 2019.



                                                      _________________________________
                                                      NANNETTE JOLIVETTE BROWN
                                                      CHIEF JUDGE
                                                      UNITED STATES DISTRICT COURT




       131
             Rec. Doc. 44.


                                                 21
